FILED
                                                                         17-0235
                                                                         12/22/2017 1:18 PM
                                                                         tex-21462991
                                                                         SUPREME COURT OF TEXAS
                                                                         BLAKE A. HAWTHORNE, CLERK

                                  NO. 17-0235
__________________________________________________________

                    IN THE SUPREME COURT OF TEXAS
                             AUSTIN, TEXAS
__________________________________________________________
                       BRETT RADCLIFFE, ROBERT RADCLIFFE,
                           AND MAMBA MINERALS, LLC,

                                                  Petitioners,

                                          v.

                             TIDAL PETROLEUM, INC.,

                                                  Respondent.



FROM THE COURT OF APPEALS FOR THE FOURTH COURT OF APPEALS DISTRICT OF TEXAS

                   PETITIONERS’ MOTION FOR EXTENSION OF TIME
                         TO FILE MOTION FOR REHEARING

TO THE HONORABLE SUPREME COURT OF TEXAS:

         NOW COME Brett Radcliffe, Robert Radcliffe, and Mamba Minerals, LLC

(collectively “the Radcliffes”) and files their Motion for Extension of Time to File

Motion for Rehearing (“Motion”) under TEX. R. APP. P. 10.1 and 10.5(b).

Petitioners respectfully request that the time to file their motion for rehearing be

extended for fifteen (15) days until January 11, 2018. This is Petitioners’ first

request for an extension of time to file their motion for rehearing.


4850-6079-1641.1
112412\000002
         The circumstances supporting this request are as follows:

         1.        Petitioners filed their Petition for Review on May 24, 2017.

         2.        On December 8, 2017, this Honorable Court denied the Petition for

Review.

         3.        Petitioners’ motion for rehearing of the Court’s denial of the Petition

for Review is due December 27, 2017.1 Petitioners now file this request for an

extension to file their motion for rehearing.

         4.        Counsel for Petitioners has conferred with opposing counsel and

Respondent does not oppose this motion for extension of time.

         5.        This extension of time is necessary due to multiple scheduling

conflicts and caseload volume for counsel for Petitioners, as listed below:

               Preparing for the December 18, 2017 deposition of Expert Witness Dr.
                Christopher Mathewson in Cause No. M-16-033-CV-A San Miguel
                Electric Cooperative, Inc. v. DCP Sand Hills Pipeline, LLC pending in
                the 36th Judicial District Court of McMullen County, Texas.
               Preparing post-submission briefing in Cause No. 13-17-00104-CV Kevin
                Martin, et al. v. Newfield Exploration Company, et al. pending in the
                Court of Appeals for the 13th District of Texas argued on December 7,
                2017.
               Preparing a Motion to Compel and Response to Motion to Amend the
                Docket Control Order in Cause No. M-16-033-CV-A San Miguel Electric
                Cooperative, Inc. v. DCP Sand Hills Pipeline, LLC pending in the 36th
                Judicial District Court of McMullen County, Texas filed on December
                20, 2017.

1
 The deadline for Petitioners’ to file a motion for rehearing falls on Saturday, December 23rd.
The following Monday and Tuesday, December 25 and 26, this Honorable Court is closed for the
Christmas holiday.
                                               2
4850-6079-1641.1
112412\000002
               Closing the settlement before end of year for Cause No. 15-08-00185-
                CVK Louis Dorfman, et al. v. Viceroy Petroleum, et al. pending in the
                81st Judicial District Court of Karnes County, Texas.

               Closing the settlement before end of year for Cause No. 12-03-22239
                Burlington Resources Oil & Gas Company, LP, et al. v. West 17 th
                Resources, LLC, et al. pending in the 267th District Court of DeWitt
                County, Texas.
This extension is also necessary due to the Christmas holiday.

         6.        No party will be prejudiced by this extension of time. This extension

of time is not sought for the purposes of delay or hindrance, but rather so that

Petitioners’ counsel has an opportunity to prepare a motion for rehearing that is

worthy of this Court’s review and attention, and so that justice may be done.

         WHEREFORE, PREMISES CONSIDERED, Petitioners, Brett Radcliffe,

Robert Radcliffe, and Mamba Minerals, LLC, respectfully request that the Court

grant this motion and extend the deadline to file their motion for rehearing for

fifteen (15) days to January 11, 2018. Petitioners also request such further relief to

which they are entitled.




                                              3
4850-6079-1641.1
112412\000002
                   Respectfully submitted,

                   DYKEMA COX SMITH
                   James M. “Marty” Truss
                   State Bar No. 00797577
                   mtruss@dykema.com
                   Melanie L. Fry
                   State Bar No. 24069741
                   mfry@dykema.com
                   Reagan M. Marble
                   State Bar No. 24087971
                   rmarble@dykema.com
                   112 E. Pecan St., Suite 1800
                   San Antonio, Texas 78205
                   Telephone: (210) 554-5500
                   Facsimile: (210) 226-8395



                   By: /s/ Reagan M. Marble
                      Reagan M. Marble

                   Attorneys for Petitioners Brett Radcliffe,
                   Robert Radcliffe, and Mamba Minerals,
                   LLC




                     4
4850-6079-1641.1
112412\000002
                       CERTIFICATE OF CONFERENCE

      This certifies that the undersigned, counsel for Petitioners, conferred with
Counsel for Respondent via email on December 20, 2017 regarding this motion,
and the Respondent does not oppose this Motion for Extension of Time to File
Motion for Rehearing.


                                         /s/ Reagan M. Marble
                                         Reagan M. Marble




                         CERTIFICATE OF SERVICE
      In accordance with the Texas Rules of Appellate Procedure, I certify that a
true and correct copy of this Motion for Extension of Time to File Motion for
Rehearing was served upon the following counsel of record by electronic service
on December 22, 2017:

         Denise P. Tomlinson                 James Bruce Bennett
         DENISE P. TOMLINSON, P.L.L.C.       CARDWELL, HART & BENNETT, LLP
         911 W. FM 1626, Suite 105           807 Brazos Street, Suite 1001
         Austin, Texas 78748                 Austin, Texas 78701
         (512) 477-4800 – Telephone          (512) 322-0011 – Telephone
         (512) 477-4832 – Telecopier         (512) 322-0808 – Telecopier
         denisep_tomlinson@yahoo.com         bruce@cardwellhartbennett.com
                                             jbb.chblaw@me.com




                                      /s/ Reagan M. Marble
                                     Reagan M. Marble




                                         5
4850-6079-1641.1
112412\000002